Citation Nr: 1442937	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO. 07-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of colon cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for high cholesterol, to include as due to herbicide exposure.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).

5. Entitlement to a rating in excess of 10 percent for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to a rating in excess of 10 percent for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Colon cancer is not presumptively caused by herbicide exposure; the most probative evidence does not demonstrate that the Veteran's colon cancer was caused by or otherwise related to military service.

2. High cholesterol is a laboratory finding that is not a compensable disability.

3. The evidence reflects that hypertension was not manifested during the Veteran's active duty service or within a year after separation from service, nor is hypertension otherwise related to such service, to include as due to herbicide exposure.




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for the establishment of service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2007 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, Social Security records (SSA), and the statements of the Veteran.

The Veteran has not been provided with a VA examination with regard to the issues of entitlement to service connection for colon cancer, hypertension, and high cholesterol.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As will be discussed in more detail below, high cholesterol is a laboratory finding and is not considered a disability for VA purposes.  As such, no examination is warranted for this condition.

Further, while a VA medical opinion with regard to the colon cancer and hypertension claims were not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's colon cancer and hypertension, diagnosed more than three decades after he separated from service, were the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  For the purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note (3).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313(a) (2013).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

For the purposes of meeting the legal requirements for service-connection, the Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection -Residuals of Colon Cancer

The Veteran submitted a claim in September 2004 for service connection for colon cancer.  He asserts that his cancer is the result of exposure to Agent Orange while serving within the borders of the Republic of Vietnam.  The Veteran's service personnel records, including his DD-214, confirm service on the ground in Vietnam.  Thus, it is presumed that the Veteran was exposed to Agent Orange.  See 38 C.F.R. § 3.307.

The medical evidence reflects that the Veteran was diagnosed and treated for colon cancer in 2000 and 2001.  This treatment included a May 2001 bowel resection procedure removing approximately 10 to 12 inches of colon.  Thus he has a current disability for VA purposes.

However, colon cancer is not enumerated as a presumptive illness associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).  As such, the presumption afforded by section 3.307 cannot apply.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b), 1116 and 38 C.F.R. § 3.303.  In this case, the Veteran has a history of colon cancer and residuals resulting from treatment.  He has also presumptively been exposed to herbicides during service and asserts that his exposure has caused his colon cancer.  However, the record is negative for competent evidence establishing a nexus between his colon cancer and herbicide exposure.  As discussed, the Veteran, as a layperson, is not competent to address distinctly medical questions requiring medical expertise.  Determining the etiology of a condition such as colon cancer is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because the Veteran has not presented competent evidence demonstrating that a link between his in-service exposure and diagnosis of colon cancer approximately three decades later, service connection may not be supported on the basis that herbicide exposure in fact caused his condition.  See Combee, 34 F.3d 1039.
Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Id. at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's colon cancer.  As described, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As discussed, the Veteran has been diagnosed with colon cancer.  However, the evidence does not support a finding that his in-service exposure is related to his history of colon cancer.  Service treatment records do not reflect any instance of colon cancer or colon cancer symptoms and the evidence of record shows that the Veteran was first diagnosed in 2000, approximately three decades after separation.  Further, the record is negative for any evidence even suggesting that the Veteran's colon cancer is linked to his service by any means other than through herbicide exposure.  The Veteran has not described any other in-service injury or event that could be related to his cancer.  Moreover, the Veteran has not proven himself to possess the necessary expertise required to determine the etiology of a complex medical condition.  See Jandreau, 492 F.3d at 1377.  As the record is negative for any competent evidence establishing a link between the Veteran's diagnosis of colon cancer and his in-service exposure, the service-connection must be denied on a direct basis.

Furthermore, while colon cancer is considered a chronic disease under 38 C.F.R. § 3.309 (as a malignant tumor), there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for cancer nor has the Veteran alleged experiencing symptoms of colon cancer during service or within one year of separation.  A report of medical examination from October 1969 does not reflect a diagnosis of cancer.  Service treatment records do reflect that the Veteran was treated for frequent headaches.  Additionally, medical records reflect that he was first diagnosed in 2000, approximately 30 years after separation.  As such, the Board finds that continuity of symptomatology has not been established.

In sum, the evidence weighs against a finding that the Veteran's colon cancer is related to his in-service herbicides exposure.  The evidence also weighs against a finding that the Veteran's colon cancer was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for residuals of colon cancer must be denied.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

IV. Service Connection -Hypertension

The Veteran asserts that his hypertension is the result of exposure to Agent Orange while serving within the borders of the Republic of Vietnam.  As described, the Veteran's service personnel records, including his DD-214, confirm service on the ground in Vietnam.  Thus, it is presumed that the Veteran was exposed to Agent Orange.  See 38 C.F.R. § 3.307.

The medical evidence reflects that the Veteran has a current diagnosis of hypertension and has been treated since at least May 2001 for this condition.  Thus he has a current disability for VA purposes.

However, hypertension is specifically not enumerated as a presumptive illness associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).  As such, the presumption afforded by section 3.307 cannot apply.  In any event, hypertension is specifically excluded from the definition of ischemic heart disease in the list of presumptive disabilities based on herbicide exposure.  See 38 C.F.R. § 3.309 (note 3) (2013).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee, 34 F.3d at 1044, citing 38 U.S.C.A. § 1113(b), 1116 and 38 C.F.R. § 3.303.  In this case, the Veteran has a current diagnosis of hypertension.  He has also presumptively been exposed to herbicides during service and asserts that his exposure has caused his hypertension.  However, the record is negative for competent evidence establishing a nexus between his hypertension and herbicide exposure.  As discussed, the Veteran, as a layperson, is not competent to address distinctly medical questions requiring medical expertise.  Determining the etiology of a condition such as hypertension is a complex medical question.  See Jandreau, 492 F.3d at 1377.  Because the Veteran has not presented competent evidence demonstrating that a link between his in-service exposure and diagnosis of hypertension, service connection may not be supported on the basis that herbicide exposure in fact caused his condition.  See Combee, 34 F.3d 1039.

Again, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Id. at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's hypertension.  As described, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

As discussed, the Veteran has been diagnosed with hypertension and is currently receiving treatment.  However, the evidence does not support a finding that his in-service exposure is related to his current diagnosis of hypertension.  Service treatment records do not reflect any instance of hypertension while in service.  Specifically, the record contains several blood pressure readings, the first appears in a service treatment note from February 8 and reveals a reading of 126/84.  The October 1969 report of medical examination reflects that the Veteran's blood pressure was 120/82.  A November 2011 VA examination report reflects a blood pressure reading of 110/76.  Further, the record is negative for any evidence even suggesting that the Veteran's hypertension is linked to his service by any means other than through herbicide exposure.  The Veteran has not described any other in-service injury or event that could be related to his hypertension.  Moreover, the Veteran has not proven himself to possess the necessary expertise required to determine the etiology of a complex medical condition.  See Jandreau, 492 F.3d at 1377.  As the record is negative for any competent evidence establishing a link between the Veteran's diagnosis of hypertension and his in-service exposure, the claim must be denied.

Furthermore, while hypertension is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that it manifested within one year of separation.  Service treatment records do not indicate any in-service treatment for hypertension nor has the Veteran alleged experiencing symptoms of hypertension during service or within one year of separation.  A report of medical examination from October 1969 does not reflect a diagnosis of hypertension or a blood pressure reading consistent with a diagnosis of hypertension.  Further, the 1971 examination report does not demonstrate blood pressure consistent with a diagnosis of hypertension.  As such, the Board finds that the Veteran's hypertension did not manifest within one year of separation from service.

In sum, the evidence weighs against a finding that the Veteran's hypertension is related to his in-service herbicides exposure.  The evidence also weighs against a finding that the Veteran's hypertension was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for hypertension must be denied.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.





V. Service Connection - High Cholesterol

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of colon cancer, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for high cholesterol, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, is denied.


REMAND

After review of the claims file, the Board has determined that additional development is necessary prior to adjudication of the remaining claims.

The Veteran has asserted a claim for an increased rating for service-connected headaches.  However, the most recent VA examination was conducted in May 2007, over seven years ago.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  As the most recent examination is over seven years old, remand is necessary to obtain an updated examination.

Additionally, the Veteran has asserted a claim for a TDIU.  The record contains a January 2007 opinion from a VA clinician that the Veteran's headaches and psychological symptoms make it difficult for him to work.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16. 

The Veteran has not been afforded a VA examination to determine whether his various service-connected disabilities, either alone or in concert, render him unable to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2013).  Thus, remand is required to obtain the appropriate examination.  Further, adjudication of the issue of an increased rating for headaches will most likely affect the determination of whether or not a TDIU is warranted.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the issues are REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the West Los Angeles, California, VA Medical Center and all associated outpatient clinics, including the clinic in Gardena, California from April 2014 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Schedule the Veteran for an appropriate examination to assess the nature and severity of his service-connected headaches.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  The examiner is asked to solicit a history of the Veteran's headaches and assess the severity and frequency with which they occur, and the functional impact, if any, they have on the Veteran.

3. Schedule the Veteran for an appropriate examination to determine whether his service-connected disabilities render him unemployable.  The examiner is asked to describe the functional impact each of the Veteran's service-connected disabilities, alone or in concert, has on his ability to secure and maintain gainful employment.  In forming their opinion, the examiner should not consider the Veteran's age or the functional impairment caused by any nonservice-connected disabilities.

4. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  In rendering its decision, the RO/AMC must also consider the provisions of 38 C.F.R. § 4.16(b), to include whether referral to the Director of Compensation and Pension Service is appropriate.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


